


Exhibit 10.30

 

 

Please review this agreement and scroll to the bottom to accept or to return to
the
Equity Compensation Web

 

 

TRAVELERS
STOCK OPTION GRANT NOTIFICATION AND AGREEMENT

 

(THIS AWARD MUST BE ACCEPTED BY 11:59 P.M. (EASTERN TIME) ON
               , 20    , OR IT WILL BE FORFEITED. REFER BELOW TO SECTION 15.)

 

 

Participant:

 

Grant Date:

XXXXXXX

 

 

 

 

 

 

Number of Shares:

 

Grant Price:

 

 

 

 

 

 

 

Expiration Date:

XXXXXXX

Vesting Date:

XXXXXXX

 

1. Grant of Option. This option is granted pursuant to The Travelers Companies
Inc. Amended and Restated 2004 Stock Incentive Plan (the “Plan”), by The
Travelers Companies, Inc. (the “Company”) to you as an employee of the Company
or an affiliate of the Company (together, the “Travelers Group”). The Company
hereby grants to the Participant as of the Grant Date a non-qualified stock
option (the “Option”) to purchase the number of shares set forth above of the
Company’s common stock, no par value (“Common Stock”), at an option price per
share (the “Grant Price”) set forth above, pursuant to the Plan, as it may be
amended from time to time, and subject to the terms, conditions, and
restrictions set forth herein, including, without limitation, the conditions set
forth in Section 5.

 

2. Terms and Conditions. The terms, conditions, and restrictions applicable to
the Option are specified in the Plan, this grant notification and agreement,
including Exhibit A (the “Award Agreement”), and the prospectus dated
January 29, 2010 (titled “Travelers Equity Awards”) and any applicable
prospectus supplement (together, the “Prospectus”). The terms, conditions and
restrictions in the Plan and Prospectus include, but are not limited to,
provisions relating to amendment, vesting, cancellation, and exercise, all of
which are hereby incorporated by reference into this Award Agreement to the
extent not otherwise set forth herein.

 

By accepting the Option, the Participant acknowledges receipt of the Prospectus
and that he or she has read and understands the Prospectus.

 

The Participant understands that the Option and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Option is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Option is intended to promote employee retention and stock ownership and to
align employees’ interests with those of shareholders, is subject to vesting
conditions and will be cancelled if the vesting conditions are not satisfied.
Thus, the Participant understands that (a) any monetary value assigned to the
Option in any communication regarding the Option is contingent, hypothetical, or
for illustrative purposes only, and does not express or imply any promise or
intent by the Company to deliver, directly or indirectly, any certain or
determinable cash value to the Participant; (b) receipt of the Option or any
incentive award in the past is neither an indication nor a guarantee that an
incentive award of any type or amount will be made in the future, and that
absent a written agreement to the contrary, the Company is free to change its
practices and policies regarding incentive awards at any time; and (c) vesting
may be subject to confirmation and final determination by the Company’s Board of
Directors or its Compensation Committee (the “Committee”) that the vesting
conditions have been satisfied. The Participant shall have no rights as a
stockholder of the Company with respect to any shares covered by the Option
unless and until the Option vests, is properly exercised and shares of Common
Stock are issued.

 

3. Vesting. The Option shall vest in full and become exercisable on the Vesting
Date set forth above, provided the Participant remains continuously employed
within the Travelers Group. The Option shall in all events expire on the tenth
(10th) anniversary of the Grant Date set forth above. If the Participant has a
termination of, or break in, employment prior to exercise or expiration of the
Option, the Participant’s rights are determined under the Option Rules of

 

--------------------------------------------------------------------------------


 

Exhibit A.

 

4. Exercise of Option. The Option may be exercised in whole or in part by the
Participant after the Vesting Date upon notice to the Company together with
provision for payment of the Grant Price and applicable withholding taxes. Such
notice shall be given in the manner prescribed by the Company and shall specify
the date and method of exercise and the number of shares being exercised. The
Participant acknowledges that the laws of the country in which the Participant
is working at the time of grant or exercise of the Option (including any
rules or regulations governing securities, foreign exchange, tax, or labor
matters) or Company accounting or other policies dictated by such country’s
political or regulatory climate, may restrict or prohibit any one or more of the
stock option exercise methods described in the Prospectus, that such
restrictions may apply differently if the Participant is a resident or
expatriate employee, and that such restrictions are subject to change at any
time. The Committee may suspend the right to exercise the Option during any
period for which (a) there is no registration statement under the Securities Act
of 1933, as amended, in effect with respect to the shares of Common Stock
issuable upon exercise of the Option, or (b) the Committee determines, in its
sole discretion, that such suspension would be necessary or advisable in order
to comply with the requirements of (i) any applicable federal securities law or
rule or regulation thereunder; (ii) any rule of the New York Stock Exchange or
other self-regulatory organization; or (iii) any other federal or state law or
regulation (an “Option Exercise Suspension”).

 

5. Grant Conditioned on Principles of Employment Agreement.

 

(a)  Notwithstanding any contrary provision in this grant notification and
agreement, the grant of the Option shall not be effective and shall be null and
void unless the Participant has agreed, in the manner prescribed by the Company
and no later than the date immediately preceding the Grant Date, to be bound by
the Company’s Principles of Employment Agreement in effect on the date
immediately preceding the Grant Date (the “POE Agreement”), as published on the
Company’s intranet site or previously distributed in hard copy to Participant.

 

(b)  By accepting the Option, the Participant agrees that the POE Agreement
shall supersede and replace the form of Principles of Employment Agreement
contained or referenced in any prior equity award made by the Company to the
Participant, and, accordingly, such prior equity award shall become subject to
the terms and conditions of the POE Agreement.

 

(c)  In the case of a Participant who has received this grant upon or in
connection with the commencement of his or her employment with the Travelers
Group, 5(a) and 5(b) shall not apply. While the grant to such Participant is not
conditioned on prior execution of the POE Agreement, the Participant shall
forfeit the grant and it shall be cancelled and of no further force and effect
if the Participant fails to sign and deliver the POE Agreement to the Company by
the deadline set forth in his or her offer letter or employment agreement, or in
the absence of such deadline, by the close of the fifth (5th) business day of
his or her employment with the Travelers Group.

 

6. Acceptance of Exhibit A - Option Rules. The Participant agrees to be bound by
the terms of the Option Rules set forth in Exhibit A (“Option Rules”).

 

7. Acceptance of Non-Solicitation Conditions. The Participant agrees to be bound
by the following conditions (the “Non-Solicitation Conditions”):

 

(a) The Company and the Participant understand, intend and agree that the
Non-Solicitation Conditions of this Section 7 are intended to protect the
Travelers Group against the Participant raiding its employees and/or its
business during the twelve (12) month period (the “Restricted Period”) following
the date of the conclusion of the Participant’s employment with the Travelers
Group (whether voluntary or involuntary) as reflected on the books and records
of the Travelers Group (the “Termination Date”), while recognizing that after
the Termination Date, the Participant is still permitted to freely compete with
the Travelers Group, except to the extent “Confidential Information” (which
means any technical or business information developed by, for, or at the expense
of the Travelers Group, or assigned or entrusted to the Travelers Group, unless
such information is generally known outside of the Travelers Group) is used in
such solicitation and subject to certain restrictions set forth below. Further,
nothing in this Section 7 is intended to grant or limit any rights or claims as
to any future employer of the Participant.

 

(b) During the Restricted Period, the Participant will not seek to recruit or
solicit, or assist,

 

--------------------------------------------------------------------------------


 

participate in or promote the recruiting or solicitation of, interfere with,
attempt to influence or otherwise affect the employment of any person who was or
is employed by the Travelers Group at any time during the last three months of
the Participant’s employment or during the Restricted Period. Further, the
Participant shall not, on behalf of himself or herself or any other person,
hire, employ or engage any such person. The Participant shall not directly
engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions in this Section 7. However, the
Non-Solicitation Conditions do not preclude the Participant from directing a
third party (including but not limited to employees of his/her subsequent
employer or a search firm) to broadly solicit, recruit, and hire individuals,
some of whom may be employees of the Travelers Group, provided that the
Participant does not specifically direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.

 

(c) If, after the Termination Date, the Participant accepts a position as an
employee, consultant or contractor with a direct competitor of the Company,
then, during the Restricted Period, the Participant will not use Confidential
Information to seek to recruit or solicit, or assist, participate in or promote
the recruiting or solicitation of, interference with, attempt to influence or
otherwise affect any person or entity who is a client, customer, policyholder,
or agent of the Travelers Group, to discontinue business with the Travelers
Group, and/or move that business elsewhere. The Participant also agrees not to
be directly and personally involved in the negotiation, competition for,
solicitation or execution of any individual book roll over(s) or other book of
business transfer arrangements involving the transfer of business away from
Travelers Group, at any time after the Termination Date, even if Confidential
Information is not involved. The Participant may, at any time after the
Termination Date, direct a third party (including but not limited to employees
of his/her subsequent employer) to negotiate, compete for, solicit and execute
such book roll over(s) or other book of business transfer arrangements, provided
that (i) Confidential Information is not involved, (ii) the Participant is not
personally and directly involved in such activities, and (iii) the Participant
does not direct such third party specifically to target agents of the Travelers
Group.

 

(d) Subject to the non-competition obligations in the Option Rules that apply to
Participants meeting the “Retirement Rule,” at any time after the Termination
Date, the Participant may otherwise freely compete with the Travelers Group,
including but not limited to competing on an account by account or deal by deal
basis, to the extent that he or she does not violate the provisions of
subsection (c) above.

 

8. Forfeiture of Option Awards.

 

(a) The Participant acknowledges and agrees as follows:

 

(i) The Participant acknowledges that the receipt of the Option, constitutes
good, valuable and independent consideration for the Participant’s acceptance of
and compliance with the provisions of the Award Agreement, including the
forfeiture and recapture provision below, and the Non-Solicitation Conditions.

 

(ii) The Participant acknowledges that his or her rights with respect to the
Option are conditioned on his or her timely acceptance of the POE Agreement and
his or her compliance with the POE Agreement at all times thereafter.

 

(b) The Participant agrees that, during the term of his or her employment with
the Travelers Group and during the Restricted Period, if the Participant
breaches the Non- Solicitation Conditions and/or the POE Agreement, in addition
to all rights and remedies available to the Company at law and in equity
(including without limitation those set forth in the Option Rules for
involuntary termination), the Participant will immediately forfeit any award
issued pursuant to this Award Agreement that has not yet been paid, exercised or
vested. The Company may also recapture from the Participant any and all
compensatory value that the Participant received for the last twelve (12) months
of his or her employment and through the end of the Restricted Period from any
such award (including without limitation the amount of any cash payment made to
the Participant upon exercise or settlement of the award, and/or the amount
included as compensation in the taxable income of the Participant upon vesting
or exercise of the award). The Participant will promptly pay the full amount due
upon demand by the Company, in the form of cash or shares of Common Stock at
current fair market value.

 

(c) The forfeiture and recapture remedies under paragraph (b) shall not limit or
modify the

 

--------------------------------------------------------------------------------


 

Company’s rights and remedies with respect to any breaches of the Award
Agreement at any time after the end of the Restricted Period.

 

(d) The Option Rules provide an extended exercise period following the
Participant’s Termination Date if the Participant meets the Retirement
Rule which, among other conditions, may require that the Participant not engage
in any activities that compete with the business operations of the Travelers
Group prior to exercise (such non-compete condition may extend beyond the
Restricted Period). The remedies for a violation of such non-compete conditions
are specified in the Option Rules and are in addition to any remedies of the
Travelers Group under this Section 8.

 

(e) Except to the extent prohibited by law, an outstanding Award may be
forfeited, and the compensatory value received under the Award may be subject to
recoupment by the Company, in accordance with the policies of the Company in
effect from time to time with respect to forfeiture and recoupment of bonus
payments, retention awards, cash or stock-based incentive compensation or
awards, or similar forms of compensation, and the terms of any such policy,
while it is in effect, are incorporated herein by reference.

 

9. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet site to which the Participant
has access.

 

10. Administration. In administering the Plan, or to comply with applicable
legal, regulatory, tax, or accounting requirements, it may be necessary for a
member of the Travelers Group to transfer certain Participant data to another
member of the Travelers Group, or to its outside service providers or
governmental agencies. By accepting the Option, the Participant consents, to the
fullest extent permitted by law, to the use and transfer, electronically or
otherwise, of his or her personal data to such entities for such purposes.

 

11. Entire Agreement/Amendment/Survival/Assignment. The terms, conditions and
restrictions set forth in the Plan, this Award Agreement and the Prospectus,
constitute the entire understanding between the parties hereto regarding the
Option and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or electronic form)
agreed to between the Company and the Participant. Section headings herein are
for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of the Award Agreement that are intended to survive
the Termination Date of a Participant shall survive such date. The Company may
assign this Award Agreement and its rights and obligations hereunder to any
current or future member of the Travelers Group.

 

12. No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Company for a definite
period of time. The employment relationship is “at will,” which affords the
Participant or the Company the right to terminate the relationship at any time
for any reason or no reason not otherwise prohibited by applicable law. The
Company retains the right to decrease the Participant’s compensation and/or
benefits, transfer or demote the Participant or otherwise change the terms or
conditions of the Participant’s employment with the Company.

 

13. Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, encumber or otherwise alienate, hypothecate or dispose of the Option or
his or her right under the Option to receive shares of Common Stock, except as
otherwise provided in the Prospectus.

 

14. Conflict. In the event of a conflict between the Plan, the Award Agreement
and/or the Prospectus, the documents shall control in that order (that is, the
Plan, the Award Agreement and the Prospectus).

 

15. Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept. By clicking the button after the text of Exhibit A, the Participant
accepts the Option and agrees to

 

--------------------------------------------------------------------------------


 

be bound by the terms, conditions, and restrictions set forth in the Award
Agreement. The Participant’s rights under the Option will lapse at 12:00 a.m.
(Eastern Time) on XXXXXXX, and the Option will be forfeited on such date if the
Participant does not accept the Option by clicking the button on or before
11:59 p.m. (Eastern Time) on XXXXXXX. In the case of a grant issued upon or in
connection with commencement of employment with the Travelers Group, forfeiture
may occur as of the date referenced or specified in Section 5(c) of this grant
and notification agreement if the Participant has not by then agreed to be bound
by the POE Agreement.  In the case of any other grant, this grant is null and
void if the Participant has not by the date immediately preceding the Grant Date
agreed to be bound by the POE Agreement.  For the avoidance of doubt, the
Participant’s failure to accept the Award Agreement shall not affect his or her
continuing obligations under any other agreement between the Company and the
Participant.

 

16. Governing Law. The Award Agreement shall be legally binding and shall be
executed and construed and its provisions enforced and administered in
accordance with the laws of the State of Minnesota.

 

EXHIBIT A - Option Rules

 

To Travelers’ Stock Option Grant Notification and Agreement

 


WHEN YOU LEAVE THE COMPANY

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 7(a) of the Award Agreement and means the date of the
conclusion of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Option may be cancelled before the end of the vesting period and the vesting and
exercisability of your Option may be affected.

 

The provisions in the chart below apply to Options granted under the Plan.
Special rules apply for vesting and exercisability of your Option in cases of
termination of employment if you satisfy certain age and years of service
requirements (“Retirement Rule”), as set forth in “Retirement Rule” below.

 

If any Option exercisability period set forth in the chart below or under
“Retirement Rule” below would otherwise expire during an Option Exercise
Suspension, the Option shall remain exercisable for a period of 30 days after
the Option Exercise Suspension (as defined in Section 4 of the Award Agreement)
is lifted by the Company (but no later than the original option expiration date,
which is the tenth (10th) anniversary of the Grant Date).

 

If you:

 

Here’s what happens to Your Options:

 

 

 

Resign (but do not meet the Retirement Rule)

 

Vesting stops and unvested options are cancelled effective on the Termination
Date. You may exercise your vested options for up to 90 days after the
Termination Date but no later than the original option expiration date.

 

 

 

Become disabled (as defined under the Company’s applicable long-term disability
plan)

 

Options continue to vest on schedule through an approved disability leave (which
includes approximately 13 weeks of short-term disability and 9 months of
long-term disability). Upon the Termination Date after your disability leave
period ends (which occurs 9 months after your transition to long-term disability
or your transition to unpaid leave if you do not have long-term disability
coverage under the long-term disability component of the Travelers disability
program), your unvested options will vest immediately, and you may exercise
options for up to one year from the Termination Date, but no later than the
original option expiration date.

 

--------------------------------------------------------------------------------


 

Take an approved personal leave of absence

 

For the first three months of an approved personal leave, vesting continues. If
the approved leave exceeds three months, vesting is suspended until you return
to work and remain actively employed for 30 calendar days, after which time
vesting will be restored retroactively. Vested options may be exercised during
approved leave, but no later than the original option expiration date. If you
terminate employment for any reason during the first year of an approved leave,
the termination of employment provisions will apply. If the leave exceeds one
year, all options will be cancelled immediately.

 

 

 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence

 

Options will continue to vest on schedule, and you may exercise vested options
during the leave but no later than the original option expiration date.

 

 

 

Die while employed or following employment while your option is still
outstanding

 

Options fully vest upon death. Your estate may exercise options for up to one
year from the date of death but no later than the original option expiration
date.

 

 

 

Are terminated involuntarily for gross misconduct or for cause*

 

Vesting stops and all outstanding options are cancelled on the Termination Date.
You may exercise vested options on or before the Termination Date but no later
than the original option expiration date.

 

 

 

Are terminated involuntarily other than for gross misconduct or for cause
(including under the Company’s applicable separation pay plan or any successor
or comparable arrangement)

 

Vesting stops on the Termination Date. You may exercise vested options for up to
90 days after the Termination Date but no later than the original option
expiration date.

 

 

 

While employed and at any time during the Restricted Period, breach the
Non-Solicitation Conditions and/or the POE Agreement

 

As set forth in Section 8 of the Award Agreement, in addition to all rights and
remedies available to the Company at law and in equity (including the above
rights and remedies relating to involuntary termination), you will immediately
forfeit any award to you under the Award Agreement that has not yet been paid,
exercised or vested. The Company may also recapture from you any and all
compensatory value that you received for the last 12 months of your employment
and through the end of the Restricted Period from any such award (including the
amount of any cash payment made to you upon exercise or settlement of the award,
and/or the amount included as compensation in your taxable income upon vesting
or exercise of the award). You will promptly pay the full amount due upon
demand, in the form of cash or shares of Common Stock at current fair market
value.

 

--------------------------------------------------------------------------------

* The Committee, in its sole discretion, determines what constitutes “gross
misconduct” and “cause.”

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.” If you are terminated under the
Company’s applicable separation pay plan or any successor or comparable
arrangement, if any, your Termination Date for purposes of determining whether
you qualify under the Retirement Rule is your last day of active employment with
the Company.

 

The Retirement Rule does not apply if you were involuntarily terminated for
gross misconduct or for cause. If you retire and do not meet the Retirement
Rule, you will be considered to have resigned.

 

--------------------------------------------------------------------------------


 

If you are terminated under the Company’s applicable separation pay plan or
successor or comparable arrangement, if any, your Termination Date for purposes
of determining whether you qualify under the Retirement Rule is your last day of
active employment with the Company.

 

If you:

 

 

 

 

 

Meet the
Retirement
Rule

 

Unvested options fully vest on the Termination Date. Vested options may be
exercised for up to three years from the Termination Date, but no later than the
original option expiration date, provided that you do not engage in any
activities that compete with the business operations of the Travelers Group,
including, but not limited to, working for another insurance company engaged in
the property casualty insurance business as either an employee or independent
contractor. You are not subject to this non-compete provision if you are
terminated involuntarily, or if you are employed in any state where state law
prohibits such non-compete provisions, but you remain subject to Sections 7 and
8 of the Award Agreement, and the POE Agreement.

 

When you exercise any options subject to the Retirement Rule, your exercise will
represent and constitute your certification to the Company that you have not
engaged in any activities that compete with the business operations of the
Travelers Group since your Termination Date. You may be required to provide the
Company with other evidence of your compliance with the Retirement Rule as the
Company may require.

 

THE PARTICIPANT’S ACCEPTANCE

 

(Click on the button below to accept the terms of this Award Agreement,
including the Exhibit thereto. You will not be able to undo this change.)

 

Agree/Accept

 

(Click on the button below to return to ECW and accept the terms of this Award
Agreement at another time.)

 

Return to Equity Compensation Web

 

--------------------------------------------------------------------------------
